Examiner’s Statement of Reasons for Allowance
Claims 1-24 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 8, 13, and 20, generally, the prior art of record, United States Patent No. US 7143290 B1 to Ginter et al. which shows trusted and secure techniques, systems and methods for item delivery and execution; United States Patent Application Publication No. US 20200380520 A1 to Kavali which shows informational and analytical system and method for ensuring the level of trust, control and secure interaction of counterparties when using electronic currencies and contracts; and United States Patent Application Publication No. US 20200110821 A1 to Chan et al. which shows storing and verification of derivative work data on blockchain with original work data, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “determining a fingerprint using one or more portions of the electronic news item; determining for the electronic news item a record including the determined fingerprint and a second fingerprint of a previous electronic news item; storing the determined record in a publicly available digital ledger; embedding the determined fingerprint in the electronic news item; and publishing the electronic news item”; claim 8: “identifying one or more portions of the electronic news item usable to calculate a fingerprint of the electronic news item; calculating a fingerprint of the electronic news item using the identified portions; determining whether the embedded fingerprint and the calculated fingerprint match; determining whether the embedded fingerprint matches a fingerprint of the electronic news item stored in a publicly available digital ledger in response to determining that the embedded fingerprint and the calculated fingerprint match; and determining that the integrity of the news item is verified in response to determining that the embedded fingerprint matches the fingerprint of the electronic news item stored in the digital ledger”; claim 13: “determining a fingerprint using one or more portions of the electronic news item; determining for the electronic news item a record including the determined fingerprint and a second fingerprint of a previous electronic news item; storing the determined record in a publicly available digital ledger; embedding the determined fingerprint in the electronic news item; and publishing the electronic news item”; and claim 20: “identifying one or more portions of the electronic news item usable to calculate a fingerprint of the electronic news item; calculating a fingerprint of the electronic news item using the identified portions; determining whether the embedded fingerprint and the calculated fingerprint match; determining whether the embedded fingerprint matches a fingerprint of the electronic news item stored in a publicly available digital ledger in response to determining that the embedded fingerprint and the calculated fingerprint match; and determining that the integrity of the news item is verified in response to determining that the embedded fingerprint matches the fingerprint of the electronic news item stored in the digital ledger”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 has been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431